                               4:16-cv-04223-SLD # 90       Page 1 of 5
                                                                                                E-FILED
                                                          Tuesday, 23 February, 2021 02:50:12 PM
                        Video and telephone connection informationClerk, U.S. District Court, ILCD
                       for settlement conferences with Judge Hawley

NOTE: Please read through all these instructions before the video conference. If you would like to
arrange a test of your connection prior to the settlement contact, please contact
Whitney_Gingrich@ilcd.uscourts.gov. If on the day of the settlement conference you experience
difficulty connecting by video, please join the conference by telephone as indicated in Step 1
below.

Step 1. Find below to which virtual room you should connect, copy the link to that room, open
Google Chrome, and paste the appropriate link into the address bar.


    A.     SETTLEMENT CONFERENCE ROOMS WHERE A PARTY IS NOT AN INMATE:

Plaintiff's Room:
       To connect by video:
       https://join.uc.uscourts.gov/invited.sf?secret=HYLfeMScwYpwD749nrzjrg&id=915948311

      To connect by phone:
      (571) 353-2300, then enter 915948311#

Defendant's Room:
     To connect by video:
     https://join.uc.uscourts.gov/invited.sf?secret=lxSvxqci1wGaRfurt6owbw&id=405348250

      To connect by phone
      (571) 353-2300, then enter 405348250#

Defendant's Room 2 (to be used only if directed in a Text Order to do so):

      To connect by video:
      https://join.uc.uscourts.gov/invited.sf?secret=D2yWJu7hTLscsoQX3Dj9EA&id=732115070

      To connect by phone:
      (571) 353-2300, then enter 732115070#

         B. SETTLEMENT CONFERENCE ROOMS WHERE A PLAINTIFF IS AN INMATE:

In cases where a Plaintiff is an inmate, the Court will connect the inmate to the video-conferencing
system. The Plaintiff’s counsel should connect to the “Inmate Conference Room” in the following
way:

      To connect by video:
      https://join.uc.uscourts.gov/invited.sf?secret=ikB9box1ruvjnin8hgnzYw&id=340623689
                               4:16-cv-04223-SLD # 90       Page 2 of 5

      To connect by phone:
      (571) 353-2300, then enter 340623689#

The Defendant and Defendant’s counsel should connect to the “Defendant’s Room” in the manner set
forth in Step 1, Section A above.

            C. VIRTUAL ROOM FOR PUTTING A SETTLEMENT ON THE RECORD

If a settlement is reached, unless otherwise instructed, all parties will be instructed by Judge Hawley
to connect to the “Judge Hawley” virtual courtroom by doing the following:

      To connect by video:
      https://join.uc.uscourts.gov/invited.sf?secret=_326T6ENTcfYQrqTT0zSag&id=287753270

      To connect by phone:
      (571) 353-2300, then enter 287753270#

Step 2. Once the webpage loads, type your first and last name into the “Your Name” field and select
the “Join Meeting” button.




                                        1. YOUR NAME HERE

                                                                      2. CLICK HERE
                               4:16-cv-04223-SLD # 90      Page 3 of 5

Step 3: On the next screen, select the little lock icon on the top near the address bar and make sure
that both the Camera and Microphone settings are set to allow. There is a webcam preview available
on this screen so make sure that you are visible in the preview. There is also a bar that shows the
microphone level. Please make sure your microphone is in working order and that you can be heard
on the video call.



                        1. CLICK ON THIS ICON TO SEE DROP-DOWN MENU




                                         2. MAKE SURE THESE SAY "ALLOW"




                                                                    3. CLICK HERE
                               4:16-cv-04223-SLD # 90       Page 4 of 5

Step 4. Once you reach this screen, you have now entered the meeting. Please wait for Judge Hawley
to connect, if he has not already done so. To see who else, if anyone, has joined the meeting, click on
the person icon in the top righthand corner (circled below)




                                          CLICK HERE TO SEE WHO ELSE IS ON
                                          THE CALL

                                          CHANGE HOW PEOPLE APPEAR ON YOUR
                                          VIDEO FEED




                              YOU. NOTE: THIS VIDEO BOX OF YOU WILL DISAPPEAR AFTER
                              A FEW SECONDS. MOVE YOUR MOUSE TO MAKE IT REAPPEAR




                                          MUTE YOUR MICROPHONE


         STOP YOUR VIDEO FEED BUT REMAIN ON CALL
                               4:16-cv-04223-SLD # 90        Page 5 of 5

NOTE: Reconnection instructions
If you happen to disconnect from the meeting before it is finished, you will see this screen:




                                                                           CLICK HERE AND THEN
                                                                           ENTER THE MEETING ID
                                                                           FOR YOUR ROOM AS LISTED
                                                                           BELOW




There are two ways to reconnect. First, you can start the connection process over again from Step 1.
Second, you can reconnect through the above screen by doing the following:

   1) Click “Join Meeting”
   2) Type in the “Meeting ID,” which is as follows, depending on which “virtual room” you are in:
      a) Plaintiff’s Room:             915948311
      b) Defendant’s Room:             405348250
      c) Defendant’s Room 2:           732115070
      d) Inmate Conference Room:       340623689
      e) Judge Hawley Room:            287753270


IF YOU HAVE PROBLEMS CONNECTING AFTER FOLLOWING THESE STEPS, PLEASE CONTACT:
AARON WILDER: (309) 201-2127 (cell)/(309) 671-7180 (desk)
RHONDA FLEMING: (217) 398-5240
DUSTIN HENRY: (217) 492-4005
